                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

RAFAEL MORA CONTRERAS,\
                                              Case No. 3:19-cv-00554-BR
              Petitioner,
                                                                        ORDER
      v.
PAT GARRETT, Washington County Sheriff,

              Respondent.

BROWN, Senior Judge.

      Petitioner, a pretrial detainee at the Washington County Jail,

brings this habeas corpus action pursuant to 28 U.S.C. § 2241.            For

the reasons that follow, Petitioner must show cause why the Court

should not      summarily dismiss   his   Petition   for   Writ   of   Habeas

Corpus . 1


      1
      Habeas petitions brought under§ 2241 are subject to summary
dismissal pursuant to Rules 1 (b) and 4 of the Rules Governing
Section 2254 Cases. Under Rule l(b), the Rules Governing§ 2254
Cases apply to habeas corpus petitions brought pursuant to§ 2241.
Under Rule 4, the court must undertake a preliminary review of each

          1 - ORDER -
                                 BACKGROUND

     On April 28, 2003, a Washington County jury found Petitioner

guilty of aggravated murder, intentional murder, felony murder, and

first-degree kidnaping.       State v. Mora-Contreras, Washington County

Case No.   C012039CR   (docket sheet).     On June 5,       2003, Washington

County Judge Timothy Alexander sentenced petitioner to life in

prison without the possibility of parole.       Id.    The Oregon Court of

Appeals affirmed petitioner's conviction without opinion, and the

Oregon Supreme Court denied review.        State v. Mora-Contreras, 215

Or. App. 703, 170 P.3d 1137 (2007), rev. denied, 344 Or. 539, 186

P.3d 285 (2008).     However, on January 31, 2018, the Marion County

Circuit Court granted state post-conviction relief to Petitioner

and remanded the case to Washington County for a retrial.              Mora-

Contreras v.   Belleque,      Marion County Case No.     08C25103     (docket

sheet) .   Petitioner    is    currently   scheduled   to    be   retried   in

Washington County Circuit Court commencing on April 7, 2020.           State

v. Mora-Contreras, Case No. C012039CR (docket sheet).

      In his Petition for Writ of Habeas Corpus to this               Court,

petitioner alleges three claims for relief.             First,    Petitioner

alleges denial of his Sixth Amendment right to a speedy trial.



petition for writ of habeas corpus. Upon such review, "[i] f it
plainly appears from the face of the petition and any attached
exhibits that the petitioner is not entitled to relief in the
district court, the judge must dismiss the petition and direct the
clerk to notify the petitioner."


       2 - ORDER -
Second, Petitioner alleges a double jeopardy claim because he was

"acquitted" of the charges and is "being punished again."                             Third,

Petitioner alleges           the Washington County Jail          is violating his

right of access to the courts by denying him access to all of his

legal records in order to aid and assist in his defense.

                                       DISCUSSION

I.      Speedy Trial

        "[A]bstention principles generally require a federal district

court    to   abstain        from    exercising   jurisdiction         over   a       habeas

petition in which the petitioner raises a claim under the Speedy

Trial    Clause    as    an affirmative      defense      to   state    prosecution,"

absent a showing of extraordinary circumstances.                   Brown v. Ahern,

676 F.3d 899, 901-03           (9th Cir. 2012); Carden v. State of Montana,

626 F.2d 82, 83-84 (9th Cir. 1980); See also Coleman v. Ahlin, 542

F.App'x 549, 551 (9th Cir. 2013)             (holding that district court may

raise abstention sua sponte) .           Extraordinary circumstances exist in

cases of proven harassment or prosecutions undertaken by state

officials     in       bad   faith    without     hope    of   obtaining          a    valid

conviction,       or    in   other    extraordinary      circumstances        where      the

petitioner will be irreparably harmed by waiting until after trial

to raise his speedy trial claim.                Brown, 676 F.3d at 902; Carden,

626 F.2d at 84.

        Here, it is apparent Petitioner is asserting his speedy trial

claim as an affirmative defense to the state re-prosecution of the


         3 - ORDER -
crimes       for    which he was             granted state post-conviction relief.

Accordingly,          Petitioner             must     show     cause   what   extraordinary

circumstances warrant this Court's intervention into his pending

state prosecution.

II.    Double Jeopardy

       The        Double    Jeopardy         Clause      " 'protects   against      successive

prosecutions for the same offense after acquittal or conviction.'"

Lemke v. Ryan, 719 F.3d 1093, 1099 (9th Cir. 2013)                            (quoting Monge

v. California, 524 U.S. 721, 727-28 (1998)), cert. denied 571 U.S.

1212    (2014).        However,         " [t] he Double Jeopardy Clause is not an

absolute bar to successive trials."                          Justices of Boston Mun. Court

v.    Lydon,       466 U.S.      294,    308        (1984)      "It does not prevent the

government from retrying a defendant who succeeds in getting his

first conviction set aside,                    through direct appeal or collateral

attack,          because    of   some        error     in    the   proceedings   leading    to

conviction."          Lockhart v. Nelson, 488 U.S. 33, 38 (1988); see also

United States v. Scott, 437 U.S. 82, 90-91 (1978); United States v.

Tateo, 377 U.S. 463, 465                 (1963).

       Here, Petitioner alleges that the Double Jeopardy Clause bars

his     retrial        because          he     was      "acquitted"     of    the     charges.

Petitioner's claim lacks merit because it appears his retrial comes

after his conviction was vacated on collateral review, which is not

the equivalent of an "acquittal."                       Such a retrial does not violate




         4   -    ORDER -
the Double Jeopardy Clause.                  Accordingly,    Petitioner must show

cause why the Court should not summarily dismiss the Petition.

III. Denial of Access to the Courts

     When a state prisoner is challenging the very fact or duration

of the prisoner's physical confinement,                and the relief that the

prisoner seeks is a determination that the prisoner is entitled to

immediate or speedier relief from imprisonment, the prisoner's sole

remedy is a writ of habeas corpus.               Prieser v. Rodriguez, 411 U.S.

475, 500 1973); Neal v. Shimada, 131 F.3d 818, 824 (9th Cir. 1997).

Where,    however,       a   state    prisoner    seeks     to   the    challenge   the

conditions of confinement,             a civil rights action pursuant to 42

U.S.C. § 1983 is the proper method.                 Badea v.     Cox,    931 F.2d 573,

574 (9th Cir. 1991)          (quoting Freiser, 411 U.S. at 498-99).

     Here, a petition for writ of habeas corpus pursuant to§ 2241

is not     the proper vehicle for Petitioner's claim of denial of

access to the courts.          Such a claim does not implicate the fact or

duration of petitioner's confinement.

     In an appropriate case, a habeas petition may be construed as

a civil rights complaint.            Wilwording v. Swenson, 404 U.S. 249, 251

(1971).    Although a court may construe a habeas petition as a civil

rights action,          it is not required to do so.             -There are several

significant differences in proceeding in habeas corpus compared to

a civil rights action.            For instance, the filing fee for a habeas

petition is       $5,    and if      leave    to proceed in      forma    pauperis is


         5 -   ORDER -
granted, the fee is forgiven.                      For civil rights cases, however, the

fee     is    $4 0 O,    and    under    the       Prison    Litigation Reform Act                    the

prisoner        is      required    to       pay    $350,    even     if   granted          in     forma

pauperis, by way of deductions from income to the prisoner's trust

account.          See     28    U.S.C.       §    1915 (b) (1).     Also,       a    civil       rights

complaint        which     is     dismissed         as    malicious,       frivolous,            or   for

failure to state a claim would count as a "strike" under 28 U.S.C.

§   1915(g), which is not true for habeas cases.                             Accordingly, the

Court declines to construe Petitioner's denial of access claim as

a civil rights complaint, and dismisses the claim without prejudice

to Petitioner filing a separate federal civil rights action, with

the necessary filing fees, if he chooses to do so.

IV.     Motion for Appointment of Counsel

        The     Court      denies      Petitioner's          motion    for       appointment            of

counsel on the basis that the interests of justice do not warrant

appointment.            See Roe v. Coursey, 469 F. App'x 622, 624 (9th Cir.

2012)        (explaining        that     a       habeas   petitioner       does       not        have    a

constitutional            right     to       counsel);      18    U.S.C.    §       3006A(a) (2) (B)

(providing that the court may appoint counsel for a petitioner

seeking relief under 28 U.S.C. § 2241 in the interests of justice).

Petitioner may renew his request for counsel upon a satisfactory

showing that extraordinary circumstances exist                                  to warrant this

Court's intervention into his state prosecution.




         6 -    ORDER -
                               CONCLUSION

    For these reasons,      IT IS ORDERED that Petitioner must show

cause in writing within 30 days of the date of this Order why his

habeas claims of denial of speedy trial rights and double jeopardy

should not be summarily dismissed.          IT IS FURTHER ORDERED that

Petitioner's denial of access to the courts claim is DISMISSED,

without prejudice to Petitioner's rights to fil~ a separate civil

rights action pursuant to 42 U.S.C. § 1983.

     The   Court   DENIES   Petitioner's    Motion   for   Appointment   of

Counsel (ECF No. 3).

     IT IS SO ORDERED.

    DATED this      j0M._, day of April, 2019.



                             United States Senior District Judge




      7 - ORDER -
